Citation Nr: 0622711	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 
percent for left knee degenerative spurring and 
osteoarthritic spurring.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee degenerative spurring and 
osteoarthritic spurring.

3.  Entitlement to a disability rating in excess of 10 
percent for left ankle degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 
percent for right ankle degenerative joint disease.

5.  Entitlement to a disability rating in excess of 10 
percent for a right thumb disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran alleges entitlement to increased disability 
ratings for his service-connected right knee, left knee, 
right ankle, left ankle, and right thumb disabilities.  In 
May 2006, the veteran's representative requested that the 
veteran's records from Michael O'Callaghan Federal Hospital 
at Nellis AFB and from Northwest VAMC Clinic be associated 
with the claims folder.  These records have not been 
associated with the claims folder.  Thus, pursuant to VA's 
duty to assist the veteran, complete and current treatment 
records, relevant to the issues on appeal, should be 
obtained.  38 U.S.C.A. § 5103A(a),(b),(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain complete and 
current VA treatment records for the 
veteran from the Michael O'Callaghan 
Federal Hospital at Nellis AFB and from 
Northwest VAMC Clinic.

2.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


